
	

113 HR 2724 IH: Mayflower Oil Spill Tax Relief Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2724
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr.
			 Womack, Mr. Crawford, and
			 Mr. Cotton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To exclude from gross income compensation provided for
		  victims of the March 29, 2013, pipeline oil spill in Mayflower,
		  Arkansas.
	
	
		1.Short titleThis Act may be cited as the
			 Mayflower Oil Spill Tax Relief Act of
			 2013.
		2.Mayflower,
			 Arkansas oil spill compensation excluded from gross incomeFor purposes of the Internal Revenue Code of
			 1986—
			(1)the March 29,
			 2013, pipeline rupture and oil spill in Mayflower, Arkansas, shall be treated
			 as a qualified disaster under section 139(c) of such Code, and
			(2)any compensation
			 provided to or for the benefit of a victim of such disaster shall be treated as
			 a qualified disaster relief payment under section 139(b) of such Code.
			
